DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending and have been prosecuted below.
Priority
This application claims the benefit of Provisional Application 63140006, filed 01/21/2021 and is a continuation in part of 15401073, filed 01/08/2017.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to Claims 1-5:
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a 
this functional equivalence between the digital money claim check and the money itself when combined with the public awareness that by trading with digital money claim checks rather than with money per se they act charitably in as much as the not yet redeemed money is accumulating interest for the widely acceptable public cause, tilts the functional equivalence towards preferring digital money claim checks over per se money, and thereby operating a durable manifestation of this parallel use of money;

The “this” recitation fails to provide any step but instead provides a conversation of use of the claim check for public cause.

the technology that enables this always-on, anywhere, anytime instantly redeemable digital money claim checks is embodied in an arrangement wherein a server has access to a database that holds images of the minted digital money claim checks, and is accessible from any Internet-connected computing device that stores the digital claim check, and where the security and the integrity of the digital money claim check is maintained via instant refreshment of any claim check which may take place anytime, anywhere, and without delay; where a refreshment is a replacement of a claim check received by a payee with a freshly minted claim check for the same par value;

The “the technology” recitation is conversational and directed toward intended use and fails to disclose a functional process/step.

the digital money claim check mint being a financial server accepting money deposited from the public, minting a digital money claim check for the amount of money deposited, passing the digital money claim check to the depositor; the depositor using the digital money claim check in lieu of money, for any payment; the recipient of the digital money claim check will refresh it, namely exchange the received digital money claim check with another digital money claim check minted for them in the digital money claim check mint, and then pass the fresh digital money claim check to a third trader in lieu of payment of money per se, wherein the third trader will repeat the procedure, so that the digital money claim check traverses from one money trader to another 

The “the digital money” recitation is conversational and directed toward intended use and fails to disclose a functional process/step.
Claims 2-5 depend upon claim and contain the same deficiencies as discussed above with respect to claim 1. The dependent claims also are narrative and need to be in a format that is organized and structured. 
For examination purposes the examiner is defining the steps to be:
(1) render...redeemable claim check
(2) access database
(3) stores digital claim check
(4) minting claim check for deposited amount 
(5) passing digital money of claim check to depositor
(6) depositor using claim check
(7) pass claim check to third trader
(8) trader submit claim check for redemption
(9) interest on money deposited transmitted to public institution when claim check redeemed
In reference to Claims 6-16: 
Claim 6 recites in the preamble as being directed toward a system, however, the claim recites manual steps and recites the term “so that” which is an intended use statement of reading the memory that is manually attached and passing a digital claim check for validation.  The claim(s) are narrative in form and replete with indefinite 
Claims 7-16 depend upon claim 6 and contain the same deficiencies as discussed above with respect to claim 6.  The dependent claims also are narrative and need to be in a format that is organized and structured. 
For examination purposes the examiner is determining the system to not be a machine but rather a process and the steps to be:
(1) applying a light hammer shattering the shell
(2) removing memory 
(3) attaching memory device to personal computer
(4) application reads digital claim check in memory
(5) passes to server digital claim check
(6) validates claim check- a common business practice
(7) redeemer value of claim check
Examiner Note:  Claims 1-5 and 6-16 appear to be separate inventions.  If the limitations once defined are two separate inventions, a restriction requirement will be applied to the claims.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-5:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method to render...redeemable claim check, access database, stores digital claim check, minting claim check for deposited amount, passing digital money of claim check to depositor, depositor using claim check, pass claim check to third trader, trader submit claim check for redemption, interest on money deposited transmitted to public institution when claim check redeemed.  The claimed limitations which under its broadest reasonable interpretation, covers performance of sales transaction/activity.  Such concepts of sales activity can be found in the abstract category of Methods of Organizing Human Activity.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) render...redeemable claim check- a business practice (2)access database-insignificant extra solution activity (3) stores digital claim check- a common business practice (4) minting claim check for deposited amount – a business practice (5) passing digital money of claim check to depositor- a common business practice (6) depositor using claim check- a common business practice (7) pass claim check to third trader- a sales activity and manual process (8), trader submit claim check for redemption-a common business practice and manual process (9), interest on money deposited transmitted to public institution when claim check redeemed- a common business practice.  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
The combination of Limitations 1-3 is directed toward a manual process to access a memory to provide to a computer.  Manual processes are not a technical process.  The combination of limitations 4-8 is directed toward minting a claim check which is traded and redeemed.  The combinations of parts is not directed toward any 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. When considered as a whole the claimed invention is directed toward minting claim checks for deposit amounts, which are used in a transaction with a trader where the trader redeems the check.  This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of render... redeemable claim check, access database, stores digital claim check, minting claim check for deposited amount, passing digital money of claim check to depositor, depositor using claim check, pass claim check to third trader, trader submit claim check for redemption, interest on money deposited transmitted to public institution when claim check redeemed which is a process directed toward a business practice.      
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer  mint claim checks for deposit amounts which can be used for transactions/traded and redeemed and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim include claim check mint, financial investment institution, always-on digital money technology and server.  The always-on digital money technology to render digital money claim check embodied in the server.   The server has access to a database, accessible from any internet connection, accepting money deposited.  The technology of the claim is purely functional to perform the abstract idea identified above using high level generic functions to perform a transaction.   The steps (1) render...redeemable claim check (2) access database- (3) stores digital claim check- See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:  The specification discloses the “server” by its functions “access to a database” and “accessible from any internet connected computer” (page 18, page 20) and discloses the “always on digital money technology rendering a money claim check without any details as to the technological implementation of the rendering process (see page 18).  The specification discloses the “mint” as “public good coin” for using digital currency transactions (page 1). The claim limitations do not recite any functions of the institution in the claim limitations other than the funds are passed to the institution and interest is transmit.  
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-5 these dependent claim have also been reviewed with the same analysis as independent claim 1.   Dependent claim 2 is directed toward splitting value of claim check while underlying balance remains in possession of transmitter-directed toward a business practice.  Dependent claim 3 is directed toward check transmitter splits claim checks without having to engage check mint- a business transaction process.  Dependent claim 4 is directed toward splitting claim checks into minted bit strings- a common practice in digital currency.  Dependent claim 5 is directed toward claim check fitted in physical enclosure passed to traders – a business transaction. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-5 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 6-16:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system and a manual process, as in independent Claim 6 and the dependent claims. It is therefore, unclear as to whether the system Claimed is a process or a 
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. System claim 6 recites a process to applying a light hammer shattering the shell, removing memory, attaching memory device to personal computer, application reads digital claim check in memory, passes to server digital claim check, validates claim check and redeemer value of claim check.  The claimed limitations which under its broadest reasonable interpretation, covers performance of sales transaction/activity.  Such concepts of sales activity can be found in the abstract category of Methods of Organizing Human Activity.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) applying a light hammer shattering the shell- a manual process, (2) removing memory-a manual process (3) attaching memory device to personal computer-a manual process (4) application reads digital claim check in memory- a common practice in business (5) passes to server digital claim check-a common business practice, (6) validates claim check- a common business practice and (7) redeemer value of claim check-a common business practice.  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each 
The combination of Limitations 1-4 is directed toward minting a claim check for a deposited amount- a common business practice.  The combination of limitations 5-7 is directed toward a transaction.   The combination of limitations 1-4 and 5-7 is directed toward providing a memory to a computer, minting a claim check, trading the claim check and redeeming the claim check a manual and business transaction.  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology, but rather minting a claim check on a deposit amount that is used in a transaction with a trader. .  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. When considered as a whole the claimed invention is directed toward acquiring a memory through a manual process, reading digital check claim from memory, passing and validating the claim check whereby the claim check is redeemed- a process directed toward accessing and validating claim check for passing to another and redemption- a business transaction, .  This is because the claimed subject matter fails to provide additional elements or combination or 
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to mint claim checks for deposit amounts which can be used for transactions/traded and redeemed and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim include a hammer for manual use, a memory device, memory device reader, and server.  The memory device to include data, the device reader to read from the memory data and the server to handle redemption of the claim check.  The technology of the reading of the memory is high level without and details of implementation.  The server redemption of the claim check provides not details or technological processes but rather merely states a function and the expected result.  Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:  The specification discloses the “server” by its functions as a financial server to perform banking functions (page 18, page 20) and discloses the “memory” device as a “simple micro SD” without any specificity except for the purpose of storing the digital coin written in the memory (page 10-11) The specification discloses 
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 7-16 these dependent claim have also been reviewed with the same analysis as independent claim 6.   Dependent claim 7 is directed toward a first holder of a coin providing identity mark and validating holder, comparing and storing identity mark and entering matched entered identity mark and stored identity mark- a common business practice.  Dependent claim 8 is directed toward communicating between coin holder and coin via Bluetooth using smartphone application-well understood convention technology for communication.  Dependent claim 9 is directed toward identity marks is alphanumeric sequence inputted in phone pad of phone linked to public good coin- a common business practice of identification.  Dependent claim 10 is directed identity mark is biometric entered - a common business practice of identification.  Dependent claim 11 is directed toward user indicating intent to transfer coin, public coin instructs payor to validate themselves by entering identity mark, payor enters identity mark, public good coin validates payor, public good coin instruct payor to enter identity mark to public good coin, payee enters identity mark, public good coin stores payee identity mark- high level to include a manual process and .  Dependent claim 12 is directed toward coin owner retrieve memory device, public good coin instruct owner to enter identity mark, public good coin owner enters mark, public good coin validates identity mark by comparing to stored identity mark, if validation fails protocol aborted, if validation approved, public good coin instruct owner time to retrieve memory, owner retrieves memory device, if public good coin broken without activity dialogue integrity violation determined memory is erased- a common business practice in security using manual processes.  Dependent claim 13 is directed toward activating battery alarm when battery close to empty, activate coin break if coin break protocol not activated prior to battery empty erase memory- directed toward a common business practice.  Dependent claim 14 is directed toward periodic alarms- well-known conventional technology.  Dependent claim 15 is directed toward battery alarm sending message-insignificant extra solution activity.  Dependent claim 16 is directed toward public good coin marked with expiration date where only way to redeem public good coin is to bring to issuing authority-a common business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 6. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 7-16 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY M GREGG/Examiner, Art Unit 3697